The opinion of the court was delivered by
Eowell, J.
The complaint alleges that the order for shuting up the respondent’s place and abating the nuisance was “ in due form of lawbut what is set out of it does not show that it was in due form, which, the form being prescribed, means the-statutory form. Without saying whether this is good pleading- or not, we assume it to be for present purposes, which makes the order in due form. But the complaint shows it to have been executed in a manner entirely different from its command. Its-command was to abate the nuisance by shutting up the place,, on giving the respondent reasonable notice to remove whatever goods and effects he might lawfully possess therein, and on shutting it up, to post on the door or main entrance thereof a notice, signed by the officer in his official capacity, in the words following : “ Closed against John Clark of Burlington, by order of the city clerk of Burlington.” Instead of doing this, as the complaint shows, the officer posted a copy of the-order itself on the door of the place, removed all articles that constituted a bar, and closed the doors “ in due form of law; ” thus omitting to obey most of the commands of his precept. This is fatal. This whole proceeding being purely statutory, the substance of the statute must be complied with in order to legally shut up the place ; and if it is not legally shut up, it is not illegal to reopen it without giving the bond required by statute. The motion is sustained.
As this ends the case, nothing need be said on the other points.

Judgment and sentence reversed, and judgment that the respondent be acquitted.